DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-9, 17-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stubben (US 7,575,068).
Regarding claim 1, Stubben teaches a grading machine, comprising: a machine body (fig. 1, grader 1); a blade assembly (40); a circle (101) supporting the blade assembly, wherein the circle includes a plurality of teeth (fig. 2, gear 102); a drawbar (50) assembly connecting the circle to the machine body; and a cover plate (shoes 110, 120) coupled to a bottom portion of the drawbar assembly, wherein the drawbar assembly includes a plurality of blocks (fig. 4, 51), and wherein the cover plate is configured to be coupled to the drawbar assembly via the plurality of blocks.  


4. The grading machine of claim 3, wherein the cover plate includes a plurality of plate portions (fig. 3, 110, 120).  

5. The grading machine of claim 4, wherein the plate portions each include inward extensions on the ends of the plate portions (fig. 6, inner curves of 120).  

6. The grading machine of claim 5, wherein each inward extension includes at least one threaded through-hole (holes for 113), and wherein the grading machine includes a plurality of fasteners (113, 114) extending through the threaded through-holes and into the blocks to secure the plate portions to the drawbar assembly.  

7. The grading machine of claim 1, further comprising a circle drive system (inherent component of grader)  for rotating the circle relative to the drawbar assembly, wherein the circle drive system engages with at least one of the circle teeth to rotate the circle, and wherein the cover plate includes a circle drive plate portion configured to cover at least a portion of the engagement between the circle drive assembly and the circle teeth (fig. 6).  

8. The grading machine of claim 1, wherein the drawbar assembly includes a drawbar, a yoke plate, and an extension extending downward from the drawbar, and wherein the blocks are positioned on an inward face of the extension (fig. 1 and 2).  


17. A drawbar assembly, comprising: a drawbar; a yoke plate; and a circular extension portion extending downward from the drawbar (fig. 1, details of 50); and a plurality of blocks (51) on an inward face of the extension portion.  
18. The drawbar assembly of claim 17, wherein the drawbar, the yoke plate, and the extension are integrally formed (fig. 1).  
19. The drawbar assembly of claim 17, wherein the blocks are welded (c. 2, l. 43) to the inward face of the extension.  
20. The drawbar assembly of claim 17, further comprising a cover plate, wherein the cover plate includes a plurality of inner extensions with through-holes to couple the cover plate to the blocks (fig. 6, 110, 120). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stubben.
Regarding claim 10, Stubben teaches the grading machine of claim 1, but is silent on the material and dimensions of the cover plate.  However, Examiner takes official notice that a change in the material and dimensions of a component of a grading machine is known in the art. Therefore, it would have been obvious to one with ordinary skill in the art, before the effective filing date of the claimed invention, to make the cover plate of Stubben formed of steel and approximately five to twenty-five millimeters thick as a design choice based on desired strength, wear, and cost of the cover plate.  

Allowable Subject Matter
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 11-16 are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA H LUTZ whose telephone number is (571)270-7308.  The examiner can normally be reached on M-F 10:30-5 ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on 571-272-6998.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JESSICA H LUTZ/Primary Examiner, Art Unit 3671